NOT FOR PUBLICATION                            FILED
                    UNITED STATES COURT OF APPEALS                         FEB 22 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

RUDOLPH ELLIS, Jr.,                             No. 21-15265

                Plaintiff-Appellant,            D.C. No. 1:20-cv-00134-DAD-EPG

 v.
                                                MEMORANDUM*
RALPH DIAZ, Secretary of Corrections,

                Defendant-Appellee.

                   Appeal from the United States District Court
                      for the Eastern District of California
                    Dale A. Drozd, District Judge, Presiding

                          Submitted February 15, 2022**

Before:      FERNANDEZ, TASHIMA, and FRIEDLAND, Circuit Judges.

      California state prisoner Rudolph Ellis, Jr. appeals pro se from the district

court’s judgment dismissing his 42 U.S.C. § 1983 action alleging constitutional

claims. We have jurisdiction under 28 U.S.C. § 1291. We review de novo.

Wilhelm v. Rotman, 680 F.3d 1113, 1118 (9th Cir. 2012) (dismissal under



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
28 U.S.C. § 1915A); Watison v. Carter, 668 F.3d 1108, 1112 (9th Cir. 2012)

(dismissal under 28 U.S.C. § 1915(e)(2)(B)(ii)). We affirm.

      The district court properly dismissed Ellis’s First and Fourteenth

Amendment claims stemming from the denial of family visits because Ellis failed

to allege facts sufficient to state a plausible claim. See Vill. of Willowbrook v.

Olech, 528 U.S. 562, 564 (2000) (per curiam) (setting forth elements of an equal

protection “class of one” claim); Ramirez v. Galaza, 334 F.3d 850, 860 (9th Cir.

2003) (explaining that “inmates lack a separate constitutional entitlement to a

specific prison grievance procedure”); Gerber v. Hickman, 291 F.3d 617, 621 (9th

Cir. 2002) (noting “it is well-settled that prisoners have no constitutional right

while incarcerated to contact visits or conjugal visits”); 15 C.C.R. § 3177 (defining

“family visits” as “extended overnight visits”); see also Hebbe v. Pliler, 627 F.3d

338, 341-42 (9th Cir. 2010) (stating that although pro se pleadings are liberally

construed, a plaintiff must allege facts sufficient to state a plausible claim).

      The district court did not abuse its discretion by denying Ellis leave to

amend because amendment would have been futile. See Cervantes v. Countrywide

Home Loans, Inc., 656 F.3d 1034, 1041 (9th Cir. 2011) (setting forth standard of

review and explaining that a district court may dismiss without leave to amend

when amendment would be futile).

      We do not consider matters not specifically and distinctly raised and argued


                                           2                                       21-15265
in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                         3                                  21-15265